UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 16, 2011 FIRST SENTRY BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) West Virginia 000-53790 03-0398338 (State or Other Jurisdiction) of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 823 Eighth Street, Huntington, West Virginia (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(304) 522-6400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 16, 2011, First Sentry Bancshares, Inc. (the “Company”) held its Annual Meeting of Stockholders.At the Annual Meeting, stockholders considered the election of directors and the ratification of the independent registered public accounting firm.All directors were elected to a one year term and Hess, Stewart & Campbell, PLLC was ratified as the Company’s independent registered public accounting firm for the year ending December 31, 2011.A breakdown of the votes cast is set forth below. 1.The election of directors For Withheld Broker non-votes Robert H. Beymer — Geoffrey S. Sheils — Kerry P. Dillard — David Fox, III Jeffrey E. Hood — Johnnie Jones — Nester S. Logan — J. Grant McGuire — Charles H. McKown, Jr., M.D. — Edward W. Morrison, Jr. Sally C.B. Oxley — George A. Patterson, III — Paul B. Riedel — Robert L. Shell, Jr. — J. Roger Smith Marc A. Sprouse Paul L. Turman, III John Jay White — Joseph Williams — S. Kenneth Wolfe, M.D — 2.The ratification of the appointment of Hess, Stewart & Campbell, PLLC as the Company’s independent registered public accounting firm for the year ending December 31, 2011. For Against Abstain Broker non-votes — SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FIRST SENTRY BANCSHARES, INC. DATE: May 18, 2011 By:/s/ Geoffrey S. Sheils Geoffrey S. Sheils President and Chief Executive Officer
